DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-12, 14 and 25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 07, 2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 15, 19, 20 and 24 are rejected under 35 U.S.C. 102(a1) and (a2) as being anticipated by US 2013/0123431 (Filipe).
Filipe discloses compositions ([0125-0144], Table 1) comprising:
meets Applicants’ branched polypropylene and content thereof); and
(B) a polypropylene (VPPPSSC having a MFR (melt flow rate) of 710 g/10 min or VPPPZNC having a MFR of 2300 g/10 min) (meets Applicants’ low molecular weight polyolefin and content thereof).
	As to claim 19, Filipe’s exemplified polypropylene VPPPSSC has a MFR of 710 g/10 min and the VPPPZNC has a MFR of 2300 g/10 min ([0133], [0141]).
	As to claim 20, Filipe exemplifies polypropylene homopolymers.
	As to claim 24, Filipe exemplifies extruded articles.
			  Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 22, 23 and 26 are rejected under 35 U.S.C. 102(a1) and (a2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2013/0123431 (Filipe) described hereinabove.

As to claims 22, 23 and 26, inasmuch as Filipe’s examples meet the claimed chemical composition, both in terms of the types of materials added and their contents, it is reasonably believed that they would inherently possess the same properties because the properties are intrinsically linked to the chemical identity and formulation of a composition. “Products of identical chemical composition cannot have mutually exclusive properties” because a chemical composition and its properties are inseparable, In re Spada 15 USPQ2d 1655, MPEP 2112.01 (II).  Where the claimed and prior products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established, In re Best 195 USPQ 430.  Where applicant claims a composition in terms of function, property or characteristic and the composition of the prior art is the same as that of the claim but the function property or characteristic is not explicitly disclosed, a rejection under both 35 U.S.C. 102 and 103 is appropriate (MPEP 2112). The onus is shifted to applicants to establish that the presently claimed product is not the same as or obvious from that set forth by Filipe.
Filipe anticipates the above-rejected claims in that it is reasonably believed that the similarly-constituted branched polypropylene and compositions would possess the same properties.  In the alternative, it would have been within the purview of Filipe’s inventive disclosure, and obvious to one having ordinary skill in the art to control the . 
Claim Rejections - 35 USC § 103
Claims 18 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2013/0123431 (Filipe) described hereinabove.
As to claims 18 and 21, Filipe discloses that each of the two components has its own molecular weight distribution (MWD) [0046-0047].  Filipe is silent relative to specific MWDs and, as such, implicitly suggests that the components can have any MWD (inclusive of those presently claimed).  Accordingly, absent a showing of unusual or unexpected result, it would have been within the purview of one having ordinary skill in the art to use components having any viable MWD with the reasonable expectation of success.
Response to Arguments
Applicant’s arguments and amendments filed February 08, 2022 have been fully considered and are persuasive in overcoming the 35 USC 102/103 rejections over WO 2016/051561 (Kabeya).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ana L Woodward whose telephone number is (571)272-1082.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/ANA L. WOODWARD/Primary Examiner, Art Unit 1765